NO. 12-22-00087-CV

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

LATONYA WEEMS,                                          §       APPEAL FROM THE
APPELLANT

V.                                                      §       COUNTY COURT AT LAW NO. 1

MOSAIC APARTMENTS,
APPELLEE                                                §       JEFFERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. 1 See TEX. R. APP. P. 42.3.
        LaTonya Weems, acting pro se, filed a notice of appeal on March 10, 2022. Pursuant to
Rule 32.1, Apppellant’s docketing statement was due to have been filed at the time the appeal
was perfected. See TEX. R. APP. P. 32.1. On March 10, Appellant was asked to file a docketing
statement within seven days and on March 29, was asked to file the docketing statement
immediately.. On April 13, the Clerk of this Court issued a notice advising Appellant that the
docketing statement was past due. The notice provided that unless the docketing statement was
filed on or before April 25, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. The date for filing the docketing statement has passed,
and Appellant has not complied with the Court’s request.
        Because Appellant failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. 2 See TEX. R. APP. P. 42.3(c) (after giving ten days’ notice, appellate court may



        1
          This case was transferred to this Court from the Ninth Court of Appeals in Beaumont, Texas, pursuant to
a docket equalization order. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).




                                                       1
dismiss appeal because appellant failed to comply with a requirement of the appellate rules, a
court order, or a notice from the clerk requiring a response or other action within a specified
time).
Opinion delivered May 4, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
            Even a pro se litigant is held to the same standards as licensed attorneys and must comply with
all applicable rules of procedure. See Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL
2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 4, 2022


                                         NO. 12-22-00087-CV


                                      LATONYA WEEMS,
                                           Appellant
                                              V.
                                     MOSAIC APARTMENTS,
                                           Appellee


                            Appeal from the County Court at Law No. 1
                          of Jefferson County, Texas (Tr.Ct.No. 137017)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3